          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

STATEWIDE BONDING, INC                   )
4085 Chain Bridge Road, Suite 100        )
Fairfax, VA, 22030;                      )
                                         )
BIG MARCO INSURANCE AND                  )
BONDING SERVICES, LLC                    )
1010 State Street                        )
San Diego, CA 92101;                     )
                                         )
NEXUS SERVICES, INC.                     )
113 Mill Place Parkway                   )
Verona, VA 24482; and                    )
                                         )
MIKE DONOVAN                             )
113 Mill Place Parkway                   )
Verona, VA 24482                         )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )     Case No. ______________
                                         )
U.S. DEPARTMENT OF                       )
HOMELAND SECURITY (“DHS”)                )
245 Murray Lane, SW                      )
Washington, D.C. 20528;                  )
                                         )
U.S. IMMIGRATION AND CUSTOMS             )
ENFORCEMENT (“ICE”)                      )
500 12th St., SW                         )
Washington, D.C. 20536;                  )
                                         )
UNITED STATES OF AMERICA                 )
c/o Jefferson Beauregard Sessions III,   )
Attorney General of the United States    )
950 Pennsylvania Ave, NW                 )
Washington, D.C. 20530;                  )
                                         )
           Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 2 of 14



KIRSTJEN NIELSEN, in her individual         )
capacity as Secretary of U.S. Department    )
of Homeland Security (“DHS”)                )
245 Murray Lane, SW                         )
Washington, D.C. 20528;                     )
                                            )
THOMAS HOMAN, in his individual             )
capacity as Acting Director of U.S.         )
Immigration and Customs                     )
Enforcement (“ICE”)                         )
500 12th St., SW                            )
Washington, D.C. 20536;                     )
                                            )
JODY M. PRESCOTT, in his official           )
capacity as Associate Legal Advisor,        )
Office of the Principal Legal Advisor,      )
U.S. Immigration and Customs                )
Enforcement,                                )
166 Sycamore Street, Suite 200,             )
Williston, VT 05495; and                    )
                                            )
JEFFERSON BEAUREGARD                        )
SESSIONS III, in his individual capacity    )
as Attorney General of the United States    )
950 Pennsylvania Ave, NW                    )
Washington, D.C. 20530;                     )
                                            )     JURY TRIAL DEMANDED
       Defendants.                          )

       COMPLAINT FOR DECLARATORY AND MANDAMUS RELIEF

       Plaintiffs Big Marco, Statewide, Nexus Services, Inc., and Mr. Donovan

bring this action based on the Defendants violating relevant provisions of the

Administrative Procedure Act (“APA”) and violating due process rights

protected by the Fifth Amendment of the U.S. Constitution. Plaintiffs request the

following relief, inter alia:
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 3 of 14



      1. Declaration that Defendants’ collection on bond breaches that are

         appealed during the pendency of that appeal violates the Plaintiffs’ due

         process rights and the Administrative Procedures Act (“APA”).

      2. Order the Defendants to comply with their duty to refrain from further

         collecting on bond breaches that has a pending appeal of the breach

         determination until the appeal is filed.

                                INTRODUCTION

                                         1.

      Plaintiffs have filed a complaint against these Defendants previously about

violating their due process rights. Statewide Bonding, Inc. v. U.S. Dept. of

Homeland Sec., 1:15-cv-02115 (D.C.C 2018). Defendants won’t stop however and

find yet another way to violate yet another due process rights of Plaintiff.

Consequently, Plaintiffs bring this action for declaratory and mandamus relief.

                                         2.

      The issue is straight forward: When Plaintiff appeals a declared bond

breach by Defendants, Defendants are required to suspend all collection activity.

This point is made clear by Defendants’ own procedural manuals, which state

“The breach determination is not final until the AAO renders a decision on the

appeal.” ERO 11301.1, Bond Management Handbook, ICE 2016-ICLI-00005, p. 44.

“[Defendants] cannot issue an invoice on a surety bond or process a payment on
            Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 4 of 14



a cash bond until AAO issues a decision on appeal.” Id. The regulation states “a

final determination that a bond has been breached creates a claim in favor of the

United States.” 8 C.F.R. § 103.6(e). Simply put, until that determination is final,

until the appeal is complete, the Defendants do not have a claim to collect. Id.;

Bond Management Handbook, ICE 2016-ICLI-00005, p. 44.

                                     JURISDICTION

                                          3.

       This case arises under the Fifth Amendment to the United States

Constitution; the Administrative Procedures Act (APA); and the Declaratory

Judgment Act, inter alia. The court has subject matter jurisdiction under, inter

alia, 28 U.S.C. §§ 1331, 2202, 2201, and 5 U.S.C.A. § 702.

                                          4.

       Personal Jurisdiction is proper because Defendants transact business in

this District and thus are subject to personal jurisdiction in this Court pursuant

to, inter alia, Fed. R. Civ. P. 4.

                                        VENUE

                                          5.

       Venue is proper under 28 U.S.C. § 1391 because at least one of the

Defendants is subject to personal jurisdiction in this district with regards to this

action.
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 5 of 14



                                     PARTIES

                                         6.

      Plaintiff Statewide Bonding, Inc. is a bonding company that issues criminal

and immigration bonds throughout the United States.

                                         7.

      Plaintiff Big Marco Insurance and Bonding Services, LLC is a bonding

company that issues criminal and immigration bonds throughout the United

States.

                                         8.

      Plaintiff Nexus Services, Inc. is a small, for-profit business that provides

critical services to immigrants who languish in detention facilities, because they

cannot afford to post immigration bonds. Nexus provides guarantees for

immigration bonds that are posted by Plaintiffs Big Marco and Statewide.

Nexus’s mission is to give hope and help to those without a voice in the

immigration system. The Nexus program allows detained immigrants to post

their bonds and be reunited with their families without having to pay the full

amount of their bonds. The program allows immigrant detainees to secure

release without requiring traditional collateral and indemnifies sureties and/or

bail agents for these bonds.
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 6 of 14



                                        9.

      Plaintiff Mike Donovan is a business entrepreneur, who is CEO and

President of Nexus.

                                       10.

      Defendant U.S. Department of Homeland Security (“DHS”) has

responsibility for enforcing the immigration laws of the United States.

                                       11.

      Defendant U.S. Immigration and Customs Enforcement (“ICE”) is the sub-

agency of DHS that is responsible for carrying out removal orders and

overseeing immigration detention.

                                       12.

      Pleading in the alternative, Defendant United States of America receives

bond payments from Plaintiffs Big Marco and/or Statewide, pursuant to a bond

breach, through the U.S. Department of Treasury.

                                       13.

      Defendant Kirstjen Nielsen is sued in her individual capacity as Secretary

of U.S. Department of Homeland Security (“DHS”).

                                       14.

      Defendant Thomas Homan is sued in his individual capacity as Acting

Director of U.S. Immigration and Customs Enforcement (“ICE”).
           Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 7 of 14



                                        15.

      Defendant Jefferson Beauregard Sessions III is sued in his individual

capacity as Attorney General of the United States. At all times relevant to this

Complaint, he had responsibility for the administration of the immigration laws

pursuant to 8 U.S.C. § 1103, and oversaw the Executive Office of Immigration

Review.

                                  RELEVANT FACTS

      A. Initial critical facts

                                        16.

      Plaintiff appealed multiple declared bond breaches, yet Defendants have

continued to invoice and seek collection of these declared bond breaches, despite

governing regulation and polices that clearly set forth Plaintiffs’ due process

right to have said invoicing and collection activities halted due to said, pending

appeals. See 8 C.F.R. § 103.6(e); Bond Management Handbook, ICE 2016-ICLI-

00005, p. 44.

                                        17.

      Beside the regulations and rules that set forth Plaintiffs’ clear due process

right to have said collection activity halted pending the subject appeals,

Defendant Jody M. Prescott has admitted in an email that he knows that

collection must be halted regarding a declared bond breach that has been
           Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 8 of 14



appealed. Ex. 1, Email of Jody Prescott. Specifically, Defendant Prescott stated

“Yes, it had been paid back then, but then we were required to (sic) a refund in

August because LBN filed an appeal.” Id.

                                         18.

      Before coming to this Court, Plaintiffs sent Defendant Prescott a detailed

letter, requesting that Defendant Prescott confirm that all invoicing and

collection activities be halted, because Plaintiffs had provided proof that

particular, declared bond breaches are currently under appeal. See Ex. 2, Letter to

Jody M. Prescott, with enclosures regarding proof that particular bond breaches

are currently being appealed.

                                         19.

      Rather than respond, Defendant Prescott simply advises the Plaintiffs to

speak to the United States Attorney representing the DHS in the related

Statewide Case. See Ex. 3, Response to Plaintiff’s letter.

                                         20.

      Defendants insist that they have the right to invoice and pursue collections

regarding declared bond breaches that these Defendants know are under appeal

despite the express language of their own polices and regulations, which require

defendants to halt all invoicing and collection activities regarding declared bond

breaches that are under appeal.
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 9 of 14



                                       21.

      Defendants’ own policies and procedures require defendants to halt al

invoicing and collection activities regarding declared bond breaches that are

under appeal.

                                       22.

      Defendants’ policies state “The breach determination is not final until the

AAO renders a decision on the appeal.” ERO 11301.1, Bond Management

Handbook, ICE 2016-ICLI-00005, p. 44. “[Defendants] cannot issue an invoice on

a surety bond or process a payment on a cash bond until AAO issues a decision

on appeal.” Id.

      B. Background facts

                                       23.

      Due to multiple infirmities in the performance of the bond and the

declarations that the bonds have been breached, the Plaintiffs have appealed

multiple bond breach determinations.

                                       24.

      Despite the appeals of these bond determinations, the Defendants continue

to invoice and demand payment on these bonds declared in breach.
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 10 of 14



                                        25.

      8 C.F.R. § 103.6(e) states that “a final determination that a bond has been

breached creates a claim in favor of the United States”. 8 C.F.R. § 103.6(e). A

bond breach determination is not final pending the appeal. In interpreting this

regulation, the Defendants’ own manual on bond management clarifies that the

Defendants “cannot issue an invoice on a surety bond or process payment on a

cash bond until AAO issues a decision on the appeal.” Ex. 4, ERO 11301.1, Bond

Management Handbook, ICE 2016-ICLI-00005, p. 44.

                                        26.

      In the face of these clear regulations, the Defendants continue to invoice

and collect on hundreds of bonds determined to be breached which the Plaintiffs

have appealed and for which no final determination has been made.
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 11 of 14



                              CAUSES OF ACTION

                                    COUNT I
                          Claim for Declaratory Relief
    for violation of the Administrative Procedures Act (“APA”), 5 U.S.C. §
           706(2)(C), by disregarding the requirements of, inter alia,
 8 C.F.R. § 103.6 and interpreting regulations, and for violation of Procedural
   and Substantive Due Process Rights protected by Due Process Clause 5th
                      Amendment of the U.S. Constitution
   (Against Nielsen, Homan and Sessions, in their individual capacities and all other
                                   Defendants)

                                         27.

      Plaintiffs hereby incorporate the preceding factual paragraphs, and any

other paragraph this Court deems relevant, as repeated and realleged as though

fully set forth herein to support this Count.

                                         28.

      Based on all the incorporated facts, the final agency action of (1) declaring

the bonds secured by the Plaintiffs in breach and (2) collecting on those breaches

despite the pendency of the appeals of those breach determinations was

unlawful, unconstitutional, in excess of authority, and an abuse of authority,

inter alia, under the APA.

                                         29.

      Further, the Defendants’ actions in attempting to collect on the bonds

declared in breach despite the pendency of the appeals deprived the Plaintiffs of

adequate notice and the opportunity to be heard under the facts of this case as
          Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 12 of 14



required by the due process clause of the 5th Amendment to the United States

Constitution.

                                          30.

      Based upon the foregoing, the Plaintiff is entitled to a declaratory

judgment declaring the Defendants’ actions are arbitrary and capricious in

violation of the APA and unconstitutionally deprive the Plaintiffs of the

substantive and procedural protections of the due process clause of the U.S.

Constitution.

                                    COUNT II
                Claim for Mandamus Relief under 28 U.S.C. 1361
    for violation of the Administrative Procedures Act (“APA”), 5 U.S.C. §
   706(2)(C), as well as violation of Procedural and Substantive Due Process
      Rights protected by Due Process Clause 5th Amendment of the U.S.
                                   Constitution
   (Against Nielsen, Homan and Sessions, in their individual capacities and all other
                                    Defendants)

                                          31.

      Plaintiffs hereby incorporate the preceding factual paragraphs, and any

other paragraph this Court deems relevant, as repeated and realleged as though

fully set forth herein to support this Count.

                                          32.

      Based on all the facts to support this Count, Plaintiff has a clear right to

relief under laws such at the APA, 5 U.S.C. § 706(2)(C) and 8 C.F.R. 103.6.

Defendants, based on the incorporated facts to support this Count, have a duty
             Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 13 of 14



to refrain from collecting on bonds determined to be breached pending a final

order on the Plaintiffs’ appeal of that determination, which duty the Defendants

have not complied with. Further, under the APA, the Defendants have a clear

duty to refrain from acting in an arbitrary and capricious manner which, based

upon the facts incorporated to support this Count, the Defendants have not

complied with.


                                    COUNT III
                                   Attorney’s Fees

        Based on the foregoing, Plaintiffs are entitled to reasonable attorney’s fees

under all applicable laws, including the Equal Access to Justice Act, 28 U.S.C. §

2412.

                               PRAYER FOR RELIEF

        Plaintiffs request that the Court enter a judgment against Defendants and

award the following relief:

        A.     Grant Mandamus relief requiring Defendants to respect Plaintiffs’

               established due process rights, by complying with their duties –

               established by their own regulations and policies - to refrain from

               invoicing and collecting on bonds declared breached that have been

               appealed until the appeal is decided;

        B.     Enter judgment and declaratory judgment in favor of Plaintiffs;
         Case 1:18-cv-02519 Document 1 Filed 10/30/18 Page 14 of 14



    C.     Award costs and attorneys’ fees to Plaintiff; and

    D.     Order all other relief that is just and proper.

    Respectfully submitted this 30th day of October 2018,

                                     /s/John M. Shoreman
                                     John M. Shoreman (#407626)

MCFADDEN & SHOREMAN, LLC
1050 Connecticut Avenue, NW
Washington, DC 20036
202-772-3188/202-204-8610 FAX
jmshoreman@verizon.net
Counsel for Plaintiffs
